 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   CHRISTOPHER D. BAKER
     Assistant United States Attorney
 4   501 Las Vegas Boulevard So., Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Fax: (702) 388-5087
 6   Christopher.D.Baker@usdoj.gov

 7   Representing the United States of America

 8                         UNITED STATES DISTRICT COURT
 9
                                DISTRICT OF NEVADA
                                       -oOo-
10
      UNITED STATES OF AMERICA,                                 Case No. 2:96-cr-00143-JAD-VCF
11
                               Plaintiff,                        GOVERNMENT’S MOTION TO
12                                                               DISMISS CRIMINAL
                   vs.                                           INDICTMENT PURSUANT TO
13                                                               FEDERAL RULE OF
      ALDO SANTINI,                                              CRIMINAL PROCEDURE 48(A)
14
                              Defendant.                               ECF No. 13
15

16

17           The United States of America, by and through the undersigned attorney, respectfully

18   seeks leave of court pursuant to Federal Rule of Criminal Procedure 48(a) to dismiss the above-

19   captioned case and any outstanding warrant (if any) against Defendant ALDO SANTINI. The

20   United States evaluated the age of the case and determined that dismissing the case, and any

21   outstanding warrant, is in the best interest of justice.

22   ///
     ///
23

24



                                                       1
 1         Accordingly, the United States respectfully requests that the Court dismiss the

 2   indictment and any outstanding warrant against the above-captioned defendant.

 3   DATED: November 4, 2019

 4                                             Respectfully submitted,

 5                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
 6
                                                      //s//
 7                                             CHRISTOPHER D. BAKER
                                               Assistant United States Attorney
 8

 9   IT IS ORDERED that the Government's motion to dismiss the criminal indictment as to
     Aldo Santini ECF No. 13 is GRANTED. The warrant issued on 6/12/1996 is QUASHED
10   and the Clerk of Court is directed to CLOSE THIS CASE.

11

12   Dated:_________________
           11/5/2019                               ________________________________

13                                                 United States District Judge

14

15

16

17

18

19

20

21

22

23

24



                                                   2
